In a habeas corpus proceeding, petitioner appeals from a judgment of the County Court, Orange County, dated July 25, 1976, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. Petitioner’s application for post-conviction relief was based upon an allegation of bias arising out of a juror’s employment as a corrections officer. The fact of his employment was known to petitioner and his attorney at the time of the voir dire. Therefore petitioner’s failure to raise a timely challenge to the juror waived the objection (see CPL 270.15, subd 4). Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.